Form 177 − fnldec

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                          Case No.: 18−16883−ABA
                                          Chapter: 13
                                          Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Byron DuBose
   106 Lakeside Dr.
   Atco, NJ 08004
Social Security No.:
   xxx−xx−9096
Employer's Tax I.D. No.:


                                                    FINAL DECREE



       The estate of the above named debtor(s) has been fully administered.

       If this case is a Chapter 11 or 13, the deposit required by the plan will be distributed, and it is

       ORDERED that Isabel C. Balboa is discharged as trustee of the estate of the above named debtor(s) and the
bond is canceled; and the case of the above named debtor(s) is closed.


Dated: December 13, 2018                           Andrew B. Altenburg Jr.
                                                   Judge, United States Bankruptcy Court
